DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06-07-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Balasuriya (U.S. Pub. No. 2006/0271636 and Pub. Date is Nov. 30, 2006) in view of Balachandran (U.S. Pub. No 2007/0049314).
Regarding claim 1, Balasuriya teaches a portable communication device (102/104/MS 1-2)) (fig. 1-2) comprising: a communication interface communicatively coupled to a communication network (fig. 1-2, page 1, par [0008-0009]); and an electronic processor, coupled to the communication interface, and configured to operate in an idle mode to receive a broadcast push-to-X data  (push/press-to-talk (PTT)/push-to-transfer anything (PTX)) transmission from a push-to-X server (150/200/310) via a broadcast media bearer channel without exchanging unicast messaging with the push-to-X server (fig. 1-4, page 1-3, par [0008-0009, 0011-0012, 0013-0017, 0022-0024]) (see the PTX server and the session server are implemented in separate entities. Session servers generally include a content sharing request receiving entity for receiving a content sharing request from a push-to transfer session participating terminal, a terminal in a push-to-transfer (PTX) session with one or more other terminals sends a PTX request to a push-to-transfer server or other entity hosting the PTX session. The push-to-transfer request includes information identifying information that should be provided by the PTX session server to at least one other PTX terminal in the PTX session. The PTX session server then sends the information, e.g., content, to the other PTX session participant(s) or terminal(s)); 
Balasuriya teaches The push-to-transfer request includes information identifying information that should be provided by the PTX session server to at least one other PTX terminal in the PTX session. The PTX session server then sends the information, e.g., content, to the other PTX session participant(s) or terminal(s)) (page 3, par [0022-0024]). 
But Balasuriya does not mention the determine a state for the broadcast media bearer channel; and determine a state for a broadcast control bearer channel to the push-to-X server; in response to determining that the state for both the broadcast media bearer channel and the broadcast control bearer channel is up, remain in the idle mode; and in response to determining that the state for either the broadcast media bearer channel or the broadcast control bearer channel is down, operate in a connected mode to receive the push-to-X data transmission from the push-to-X server via a unicast channel resource.
However, Balachandran teaches A push-to-talk ("PTT") group call system, for use as, e.g., a public safety wireless network, includes a CDMA-based 1x-EVDO radio access network operably connected to a PTT server over an IP network. The radio access network includes base stations for radio communications with a number of distributed mobile stations (fig. 1-2, 4, Abstract), and 
the determine a state for the broadcast media bearer channel (fig. 1-2, -4, page 7, par [0053-0055]) (see the access terminal's session layer is in the open state (UATI assigned); the access terminal's connection layer may be in a "closed state," meaning that unicast communications between the access terminal 90 and network are conducted over an access channel and a control channel; and SIP signaling is employed for session management; and 
determine a state for a broadcast control bearer channel to the push-to-X server (PTT server 66) (page 7, par [0055-0060]) (see the PTT server 66 retrieves floor control policy information to use for the particular group call, and the type of service the user is requesting (e.g., bearer: listen only, listen and speak; associated notification channel, and the reverse link IP address/port the access terminal 90 should send floor control messages to) ; 
in response to determining that the state for both the broadcast media bearer channel and the broadcast control bearer channel is up, remain in the idle mode (a connection layer idle state/sleep mode)  (page 1, 6-8, par [0010, 0044, 0058, 0074]) (see Pre-establishing calls in this manner provides quick response times upon the occurrence of a PTT event, e.g., when a user hits the pressel on a mobile station or other access terminal and is granted the floor by the PTT application service network. (By "floor," within the push-to-talk context, and the base station controller 62 chooses the "best" bearer channel to the access terminal 90 based on considerations such as optimization of resources, QoS requested, etc. a connection layer idle state, and the access terminals 90 may be configured to remain in a unicast sleep mode while monitoring certain BCMCS flows, e.g., broadcast overhead messages for determining whether the desired BCMC flows carrying the broadcast speech bearer or media signaling have been scheduled par [0074]. ); and
 in response to determining that the state for either the broadcast media bearer channel or the broadcast control bearer channel is down (sleep mode/teardown), operate in a connected mode to receive the push-to-X data transmission from the push-to-X server via a unicast channel resource (page 6-8, par [0038, 0044, 0050, 0058-0062, 0074]) (see the access terminals 90 may be configured to remain in a unicast sleep mode while monitoring certain BCMCS flows, e.g., broadcast overhead messages for determining whether the desired BCMC flows carrying the broadcast speech bearer or media signaling have been scheduled, and each access terminal 90 is provided with a PTT application/client 92, which is a software program providing call control (e.g., setup, teardown, floor control) and bearer traffic processing (e.g., sending reverse link voice packets, receiving forward link voice packets) functions on the terminal 90, and for signaling, establishing, and tearing down bearer channels (i.e., data channels) between a packet data service node 100 ("PDSN") and the access terminals 90, and the IP address/port to send reverse link floor control messages to (sent using a unicast uplink); and the IP address/port to send reverse link vocoder packets to (also sent using a unicast uplink). Another parameter might be the IP multicast address(es)/port(s) to listen to for control/status/notification messages and/or bearer packets sent by the PTT server 66 for the standing group. ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Balasuriya with Balachandran, in order to provide scheduling information (e.g., interlace-multiplex combinations on which the flow is scheduled) for the flow using one or more broadcast overhead messages 162. Also, at Step 348, the access network 52 transmits the BCMCS flow 164 on the designated interlace-multiplex combination. The BCMCS flow 164 is received by the mobile station's is easier, (see suggested by Balachandran on page 7, par [0062]).  

Regarding claim 4, Balachandran teaches the media bearer channel is an evolved multimedia broadcast multicast services media broadcast bearer channel (fig. 2, 4, page 1, 6,  par [0009, 0042, 0044]) (see real-time multimedia services with the 1x-EVDO radio access network's Broadcast Multicast Service ("BCMCS"), which uses the "High Rate Broadcast Multicast Air Interface" protocol suite to deliver content, and multicast bearer paths, and signal paths 88d represent original content multicast bearer paths, the base station controller 62 chooses the "best" bearer channel to the access terminal 90 based on considerations such as optimization of resources, QoS requested, etc).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Balasuriya (U.S. Pub. No. 2006/0271636 and Pub. Date is Nov. 30, 2006) in view of Balachandran (U.S. Pub. No 2007/0049314) and further in view of Shuman (U. S. Pub. No. 2014/0242978)).
Regarding claim 5, Balachandran teaches the media bearer channel is an evolved multimedia broadcast multicast services media broadcast bearer channel (fig. 2, 4, page 1, 6,  par [0009, 0042, 0044]). But Balachandran does not mention the communication network is long term evolution network; and the unicast channel resource is a long term evolution guaranteed bit rate bearer.
However, Shuman teaches a group communication server, a Push-To-Talk (PTT) server, and/or a call server, third generation partnership project (3GPP) long term evolution (LTE) systems can provide a voice-over-LTE (VoLTE) configuration where a UE communicates with an LTE network over a default bearer and one or more dedicated bearers configured to provide a guaranteed bit rate (GBR) that allows for providing reliable voice call services at the UE (page 1, 6, par [0009, 0064, 0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Balasuriya and Balachandran with Shuman, in order to provide the additional bearer(s) may be associated with a guaranteed bit rate (GBR) to provide a quality of service (QoS) for certain types of data at the UE, such as voice or other real-time data.  In one 
example, third generation partnership project (3GPP) long term evolution (LTE) systems can provide a voice-over-LTE (VoLTE) configuration where a UE communicates with an LTE network over a default bearer and one or more dedicated bearers configured to provide a GBR that allows for providing 
reliable voice call services at the UE (see suggested by Shuman on page61, par [0067]).

Regarding claim 6, Shuman teaches the electronic processor is further configured to control push-to-talk communications according to the 3rd Generation Partnership Project Technical Specification 24.379 (page 1, 6, par [00009, 0064, 067 (see a group communication server, a Push-To-Talk (PTT) server, and/or a call server, third generation partnership project (3GPP) long term evolution (LTE) systems can provide a voice-over-LTE (VoLTE) configuration where a UE communicates with an LTE network over a default bearer and one or more dedicated bearers configured to provide a guaranteed bit rate (GBR) that allows for providing reliable voice call services at the UE (page 1, 6, par [0009, 0064, 0067]); 
the idle mode is a long term evolution (LTE) radio resource control idle mode (page 6, par [0067]); and the connected mode is a long term evolution (LTE) radio resource control connected mode (page 6, par [0067, 0069]) (see network node 906 and application server 908 can be part of a LTE network such that the call request relates to setting up a VoLTE call between originating UE 902 and target UE 904).

Regarding claim 7, Shuman teaches the electronic processor is configured to operate in a connected mode by transmitting one selected from the group consisting of : a control plane message and a user plane message a session initiation protocol (SIP) refer request (page 9, par [0084]) (see a cellular phone, a smart phone, a session initiation protocol (SIP) phone).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claim 2, Balasuriya teaches a portable communication device (102/104/MS 1-2)) (fig. 1-2) comprising: a communication interface communicatively coupled to a communication network (fig. 1-2, page 1, par [0008-0009]); and an electronic processor, coupled to the communication interface, and configured to operate in an idle mode to receive a broadcast push-to-X data  (push/press-to-talk (PTT)/push-to-transfer anything (PTX)) transmission from a push-to-X server (150/200/310) via a broadcast media bearer channel without exchanging unicast messaging with the push-to-X server (fig. 1-4, page 1-3, par [0008-0009, 0011-0012, 0013-0017, 0022-0024]). And
Balachandran teaches A push-to-talk ("PTT") group call system, for use as, e.g., a public safety wireless network, includes a CDMA-based 1x-EVDO radio access network operably connected to a PTT server over an IP network. The radio access network includes base stations for radio communications with a number of distributed mobile stations (fig. 1-2, 4, Abstract), and 
the determine a state for the broadcast media bearer channel (fig. 1-2, -4, page 7, par [0053-0055]) (see the access terminal's session layer is in the open state (UATI assigned); the access terminal's connection layer may be in a "closed state," meaning that unicast communications between the access terminal 90 and network are conducted over an access channel and a control channel; and SIP signaling is employed for session management; and 
determine a state for a broadcast control bearer channel to the push-to-X server (PTT server 66) (page 7, par [0055-0060]). And
Shuman teaches a group communication server, a Push-To-Talk (PTT) server, and/or a call server, third generation partnership project (3GPP) long term evolution (LTE) systems can provide a voice-over-LTE (VoLTE) configuration where a UE communicates with an LTE network over a default bearer and one or more dedicated bearers configured to provide a guaranteed bit rate (GBR) that allows for providing reliable voice call services at the UE (page 1, 6, par [0009, 0064, 0067]). 
The above prior art of record, however, fail to disclose or render obvious: “in response to determining that the state for both the broadcast media bearer channel and the broadcast control bearer channel is up, transmit a control plane message to the push-to-X server, the control plane message including a unicast control channel tear down request, and return to the idle mode to receive the push-to-X data transmission over the broadcast media bearer channel, as specified in the claim 2. 

Regarding dependent claim 3, Balasuriya teaches a portable communication device (102/104/MS 1-2)) (fig. 1-2) comprising: a communication interface communicatively coupled to a communication network (fig. 1-2, page 1, par [0008-0009]); and an electronic processor, coupled to the communication interface, and configured to operate in an idle mode to receive a broadcast push-to-X data  (push/press-to-talk (PTT)/push-to-transfer anything (PTX)) transmission from a push-to-X server (150/200/310) via a broadcast media bearer channel without exchanging unicast messaging with the push-to-X server (fig. 1-4, page 1-3, par [0008-0009, 0011-0012, 0013-0017, 0022-0024]). And
Balachandran teaches A push-to-talk ("PTT") group call system, for use as, e.g., a public safety wireless network, includes a CDMA-based 1x-EVDO radio access network operably connected to a PTT server over an IP network. The radio access network includes base stations for radio communications with a number of distributed mobile stations (fig. 1-2, 4, Abstract), and 
the determine a state for the broadcast media bearer channel (fig. 1-2, -4, page 7, par [0053-0055]) (see the access terminal's session layer is in the open state (UATI assigned); the access terminal's connection layer may be in a "closed state," meaning that unicast communications between the access terminal 90 and network are conducted over an access channel and a control channel; and SIP signaling is employed for session management; and 
determine a state for a broadcast control bearer channel to the push-to-X server (PTT server 66) (page 7, par [0055-0060]). And
Shuman teaches a group communication server, a Push-To-Talk (PTT) server, and/or a call server, third generation partnership project (3GPP) long term evolution (LTE) systems can provide a voice-over-LTE (VoLTE) configuration where a UE communicates with an LTE network over a default bearer and one or more dedicated bearers configured to provide a guaranteed bit rate (GBR) that allows for providing reliable voice call services at the UE (page 1, 6, par [0009, 0064, 0067]). 
The above prior art of record, however, fail to disclose or render obvious: receive, via the human machine interface, a push-to-talk request; in response to receiving the push-to-talk request, enter the connected mode to establish a unicast uplink channel to the push-to-X server; transmit, via the unicast uplink channel, a group call request to the push-to-X server; transmit a push-to-X data stream to the push-to-X server via the unicast uplink channel; and after completing transmission of the push-to-X data stream, receive a request to tear down the unicast uplink channel from the push-to-X server, and return to idle mode, as specified in the claim 3.

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                             September 5, 2022